Citation Nr: 0521203	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  05-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946 and from September 1950 to May 1951.  This case comes to 
the Board of Veterans' Appeals (Board) on appeal from a May 
2004 RO decision, which denied the veteran's claims of 
service connection for bilateral hearing loss and tinnitus.  

In July 2005 the veteran's representative, on behalf of the 
veteran, submitted a motion to advance the veteran's case on 
the docket.  For good cause shown, namely the veteran's 
advanced age, the motion for advancement on the docket was 
granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The medical evidence shows that bilateral hearing loss 
was first clinically manifest after the veteran's discharge 
from active service; his currently demonstrated bilateral 
hearing loss is not shown to be due to acoustic trauma in 
active service, or otherwise related to his periods of active 
service.

3.  The medical evidence shows that tinnitus was first 
clinically manifest after the veteran's discharge from active 
service; his currently demonstrated tinnitus is not shown to 
be due to acoustic trauma in active service, or otherwise 
related to his periods of active service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss is not due to disease or injury 
that was incurred in or aggravated by service; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).

2.  Tinnitus was not due to disease or injury that was 
incurred in or aggravated by service; nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the RO decision in May 2004, and, as explained 
herein below, strictly complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in March 2004, the RO 
advised the veteran of what was required to prevail on his 
claims for service connection, what specifically VA had done 
and would do to assist in the claims, and what information 
and evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to inform it of 
any evidence or information that he believed would support 
his claims, and to send any evidence in his possession that 
was pertinent to his claims.  

Further, the veteran was provided with a copy of the rating 
decision dated in May 2004 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his claims.  In the rating 
decision, the RO also informed the veteran of the reasons 
that his claims were denied and the evidence it had 
considered in denying the claims.  The general advisements 
were reiterated in the statement of the case issued in May 
2005.  In the statement of the case, the RO also advised the 
veteran of the legal criteria governing entitlement to the 
benefits sought on appeal, with particular reference to 
38 C.F.R. § 3.159 and the United States Code cites relevant 
to the VCAA.  The statement of the case also provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through the rating decision and statement of the case, 
the RO informed the veteran of the information and evidence 
needed to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 
5103.  

In sum, through the VCAA notice, rating decision, and 
statement of the case - all taken together - the RO has 
sufficiently informed the veteran of the information or 
evidence needed to substantiate his service connection claims 
and the parties responsible for obtaining that evidence.  
With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has also obtained the veteran's service 
medical records.  The veteran has not identified any private 
or VA medical treatment with respect to his claimed 
disabilities, and has not submitted any medical release forms 
for the VA to obtain medical records on his behalf.  Further, 
VA has conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded a VA examination in May 2005, specifically to 
evaluate the current nature and etiology of the disabilities 
at issue.  The Board finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claims of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss and organic 
disease of the nervous system, if manifest to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran contends that his current bilateral hearing loss 
and tinnitus are attributable to acoustic trauma suffered 
during his periods of service during World War II and Korea.  
He asserts that as a radioman in service, he was constantly 
exposed to high frequency sounds, to include loud screeching 
noises at times.  He also believes that his conditions 
resulted from exposure to the firing of his ship's gun mounts 
at mines, to blow them up at the conclusion of the war.  He 
asserts that he was not issued proper ear protection in 
service, and that the hearing tests conducted at the time of 
his separations from service were invalid in determining 
whether he suffered from high frequency hearing loss.  

After careful consideration of the record including the 
veteran's contentions, the Board finds that there is no 
competent evidence showing that the veteran's currently 
demonstrated bilateral hearing loss and tinnitus had their 
onset during service or is otherwise related to service.  

Service medical records from his two periods of service 
(January 1945 to July 1946 and from September 1950 to May 
1951) do not document any complaints, clinical findings, or 
diagnosis of hearing loss or tinnitus.  Service department 
records, however, do indicate that the veteran was in the 
Navy and, during World War II, served aboard two different 
ships with a military occupational specialty as a radioman, 
third class.  There is no indication in the record - and the 
veteran has not so claimed - that his duties involved 
participation in combat.  Thus, the law that provides that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation (see 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2004); Collette v. Brown, 
82 F.3d 389 (1996)) is not for application.  

Service medical records show that at the time of his 
separation physical examination in July 1946, the veteran's 
hearing was 15/15 bilaterally for whispered voice and 20/20 
for coin click.  There was no notation of tinnitus or ringing 
in the ears at that time.  At the time of his enlistment 
physical examination in September 1950, his hearing was 15/15 
bilaterally for whispered voice, and there was no notation of 
tinnitus or ringing in the ears.  These clinical findings 
were the same as those found at the time of a separation 
physical examination for the veteran's second period of 
service (the date of the examination is not indicated).  

Post-service medical records consist solely of a May 2005 VA 
examination report.  At the time of the VA examination, the 
veteran was noted to have a history of exposure to high risk 
noise associated with his military experience, namely high 
frequency sounds as a radioman and gunfire while serving 
aboard ship.  He did not have such non-noise related 
interactions as those attributed to surgeries, head trauma, 
ototoxic drugs, and familial hearing loss.  The veteran's 
reported ear infections during military service could not be 
substantiated in the military records.  He also had extensive 
post-military noise exposure from machine noise when employed 
as a machinist at a steel mill.  He denied recreational noise 
exposure.  He currently experienced bilateral tinnitus, which 
had reportedly begun 10 to 15 years previously.  On 
audiologic testing, findings indicated the following pure 
tone thresholds, in decibels, at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz:  25, 25, 50, 85, and 85 in the right ear; 
and 25, 45, 70, 75, and 80 in the left ear.  The speech 
recognition scores, per the Maryland CNC word list, were 90 
percent in the right ear and 66 percent in the left ear.  
Such findings show that the veteran has bilateral hearing 
impairment under the criteria for VA purposes.  See 38 C.F.R. 
§ 3.385.  There are no earlier clinical findings to show that 
a hearing disability under the standards of 38 C.F.R. § 3.385 
was present.  Moreover, in the examiner's opinion, it was not 
at least as likely as not that the veteran's hearing loss and 
tinnitus were initiated by military related noise, based on a 
review of the claims file showing, among other things, 
extensive post-military occupational noise exposure and 
tinnitus that began more than 40 years after service.  

Thus, the record shows that it was not until more than 50 
years after his discharge from service in May 1951 that there 
is medical evidence demonstrating the existence of bilateral 
hearing loss and tinnitus.  Moreover, the medical opinion of 
the VA examiner in May 2005 discounted a relationship between 
current bilateral hearing loss and tinnitus, on the one hand, 
and acoustic trauma in military service, on the other hand.  
Rather, the examiner opined that acoustic trauma after 
service was the likely cause of the veteran's current 
conditions.  The veteran later contradicted himself by 
claiming, in a June 2005 statement, that his post-service 
occupation as a machinist in a steel mill was in a "quiet 
area"; however, he has not submitted any additional evidence 
to corroborate such claim.  Further, it appears that the 
medical history, as reported in the examination report, is 
consistent with that previously reported and recorded in the 
file.  In other words, there is nothing to suggest that it is 
inaccurate.  It is also noted that the medical opinion of the 
VA examiner was rendered by a competent medical professional, 
who furnished diagnoses with supporting rationale following a 
comprehensive review of the claims file, an interview of the 
veteran, and an audiologic evaluation.  There is not another 
medical opinion of record to address the questions relevant 
to etiology of hearing loss and tinnitus, which are inherent 
in this case.  

As the record now stands, there is no satisfactory proof that 
the currently demonstrated bilateral hearing loss and 
tinnitus are related to disease or injury in service.  As 
noted, service medical records are negative for clinical 
findings or diagnosis of hearing loss and tinnitus, and the 
initial clinical findings of bilateral hearing loss and 
tinnitus are many years after the veteran's discharge from 
service in May 1951.  In that regard, service connection for 
these conditions on a presumptive basis under 38 C.F.R. § 
3.309(a) is also not warranted, as they were not manifest 
within one year of his service discharge.  

The Board notes that while the veteran is competent to report 
having had difficulties with his hearing and ringing in his 
ears from the time of his service, he is not competent to 
establish the development of any chronic disability during 
service as a result of acoustic trauma in service, or to 
relate a currently demonstrated bilateral hearing loss and 
tinnitus to an in-service injury a great many years earlier.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

After carefully considering all the evidence, the Board 
concludes that the weight of the credible evidence is against 
the veteran's claims of service connection for bilateral 
hearing loss and tinnitus.  As the preponderance of the 
evidence is against the veteran's claims, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


